Defendant appeals from a judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of violating subdivision 1 of section 65 of the Alcoholic Beverage Control Law (sale of an alcoholic beverage to a person under the age of eighteen years). Concededly the proof did not sustain the charge alleged in the complaint, therefore the judgment of conviction is reversed on the law, the complaint dismissed and the fine remitted. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.